November 20, 2009

Ms. Susan Desmarais Bonnen
Office of the Attorney General of Texas
Post Office Box 12548
Austin, TX 78711-2548

Mr. Joe H. Staley Jr.
Law Offices of Joe H. Staley, Jr., PC
3100 Monticello Ave., Suite 850
Dallas, TX 75205
Ms. Sydney N. Floyd
4518 Belle Glade Dr.
Houston, TX 77018

RE:   Case Number:  08-0061
      Court of Appeals Number:  05-06-00003-CV
      Trial Court Number:  CC-00-02122-D

Style:      THE STATE OF TEXAS
      v.
      CENTRAL EXPRESSWAY SIGN ASSOCIATES, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas denied the motion  for  rehearing  in
the above-referenced cause.   The  Court's  opinion  of  June  26,  2009  is
withdrawn and the opinion of this date  is  issued.   The  judgment,  issued
June 26, 2009, remains in place.  You may obtain a copy of the  opinion  at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us   or   call   (512)463-1312   ext.   41367.
(Justice Guzman not sitting)


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
|cc:|Ms. Lisa Matz   |
|   |Mr. John Warren |
|   |Mr. Craig Smyser|
|   |                |
|   |Mr. J. Allen    |
|   |Smith           |
|   |Ms. Julia F.    |
|   |Pendery         |